ORDER
The Court on January 27, 2017, having ordered that KEITH T. SMITH of EGG HARBOR, who was admitted to the bar of this State in 1989, be temporarily suspended from the practice of law pursuant to Rule 1:20 — 15(k), effective February 28, 2017, for failure to comply with the determination of the District I Fee Arbitration Committee in District Docket No. I-2015-0037F, and to pay a sanction of $500 to the Disciplinary Oversight Committee in DRB 16-424;
And it having been reported to the Court that KEITH T. SMITH now has complied with the fee arbitration determination and has paid the Disciplinary Oversight Committee the $500 sanction;
*309And good cause appearing;
It is ORDERED that KEITH T. SMITH is hereby reinstated to the practice of law, effective immediately.